Riddick, J. (after stating the facts). It is conceded that the-evidence in this case is sufficient to sustain the judgment, but the-defendant contends that the action is barred by the statute of limitations, and this is so if the statute commenced to run at the time the road was constructed. Now, the evidence shows that the-creeks and drains which plaintiff claims were obstructed by the construction of the railroad were not completely closed thereby. Openings were left, which afterwards proved to be insufficient, but this was not known at the time the road was constructed. Whether or not they would prove to be so was uncertain, so that it could not be known at that time that the construction of the road in that way was necessarily injurious to the land of plaintiff. In this respect the case is different from the cases of St. Louis, I. M. & S. Ry. Co. v. Anderson, 62 Ark. 360, and St. Louis, I. M. & S. Ry. Co. v. Morris, 35 Ark. 622; and the statute of limitations on the plaintiff’s right of action for injury to the crop growing on her land did not commence to run until the injury happened. St. Louis, I. M. & S. Ry. Co. v. Biggs, 52 Ark. 240; Railway Co. v. Yarbrough, 56 Ark. 612. Judgment affirmed.